COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00173-CV
Trial Court Cause
Number:                    0980317
Style:                     Amado Yanez
                           v Daniela Ducasson
Date motion filed*:        January 14, 2013
Type of motion:            Motion for Extension of Time to File Motion for Rehearing
Party filing motion:       Appellant
Document to be filed:      Motion for Rehearing

Is appeal accelerated?     Yes         No

If motion to extend time:
         Original due date:                           January 14, 2013
         Number of previous extensions granted:       1
         Date Requested:                              January 14, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: January 28, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura C. Higley
                          Acting individually         Acting for the Court

Panel consists of Justices Jennings, Higley, and Sharp

Date: January 30, 2013